                      UNITED STATES DISTRICT COURT
                       FOR THE Northern District of Ohio
             James M. Ashley and Thomas W.L. Ashley U.S. Courthouse

United States of America
                                  Plaintiff,
v.                                             Case No.: 3:21−cv−00022−JZ *SEALED*
                                               CIVIL CASE
                                               MANAGEMENT PROCEDURES
                                               Judge Jack Zouhary
Shaffer Pharmacy, Inc., et al.
                                  Defendant.




   Unless otherwise ordered, counsel should be prepared to comply with the following
case management practices designed to advance the promise of Federal Civil Rule 1.
1. Initial Procedures
     • Case Intake

       When a new case is assigned to Judge Z, a member of Chambers staff typically
       contacts Plaintiff's counsel with a few routine, non−substantive intake questions.
       E.g., is the identity of defense counsel known? Have the parties engaged in any
       pre−filing settlement discussions?
       Once Defendant enters an appearance (or sometimes sooner, if defense counsel is
       already known), Chambers staff will contact counsel for both sides to schedule an
       Initial Phone Conference.


     • Initial Phone Conference

       Counsel should be prepared to bring Judge Z up to speed on the facts of the case,
       any settlement discussions, and any key issues that have emerged so far. Judge Z
       will then set a Case Management Conference (CMC) −− preceded by a Settlement
       Conference, if requested (see below).
       NOTE: No Motions to Dismiss may be filed before the Initial Phone
       Conference. Judge Z requires counsel to discuss the basis for any Motion to
       Dismiss and routinely grants Plaintiff an opportunity to amend the Complaint to
       cure any perceived defect. If the answer date falls before the Initial Phone
       Conference, the deadline will be automatically tolled to allow counsel to discuss
       any motion practice.

       Judge Z encourages counsel to evaluate jurisdictional or other strictly legal issues
       that can be resolved early in the case, with little or no discovery.
 • Initial Disclosures
   Judge Z takes a robust view of the initial disclosure requirement under Federal Civil
   Rule 26(a)(1). He requires the parties to turn their cards over at the beginning of the
   case −− that means both sides must produce actual documents, not just a list of
   responsive items. Judge Z typically requires parties to complete their disclosures
   before the CMC, so that Court and counsel can agree on a realistic case schedule.

2. Settlement & Case Management Conferences

   At the request of counsel, Judge Z will hold a "combo" Settlement and Case
   Management Conference. This means he first assists the parties in making
   good faith settlement efforts. If the case does not resolve, he then proceeds to
   discuss a case schedule.
   If the parties wish to discuss resolution, counsel and representatives with full
   settlement authority must attend in person. If the conference is limited to a
   CMC, Judge Z will allow counsel to attend by phone when efficient −− but
   counsel and clients are always welcome to attend in person.
   If, during the course of the case, counsel reach agreement to adjust discovery
   deadlines, court approval is not needed −− as long as those extensions do
   not affect the trial date. Judge Z will not extend a previously set trial month
   or date absent good cause −− really good cause.

3. Motions Practice

 • General Rules

   Unless otherwise ordered, counsel are expected to adhere to the requirements of
   Local Civil Rule 7.1 regarding response deadlines and page limits. No reply briefs
   may be filed without prior authorization. Judge Z will hold oral argument if he
   believes it will be helpful and often submits questions in advance of the hearing. He
   also encourages newly minted lawyers to argue whenever possible.
   Briefs shall be double−spaced (except for the block quotes), in a font not less than
   12 points in size, with margins of not less than one inch. All documents must be
   text−searchable PDFs. Footnotes are strongly discouraged.
   Counsel shall promptly submit to Chambers a bound and tabbed courtesy hard copy
   of all briefing with supporting materials. While full deposition transcripts are
   separately filed by counsel on ECF, the courtesy copy should only contain
   deposition cover sheets and pages referenced in the briefing, with the relevant
   language highlighted.
 • Discovery Disputes
   Judge Z takes seriously the 2015 Federal Civil Rule Amendments and the mandate
     that discovery must be proportional to the needs of the case. Parties are encouraged
     to conduct themselves accordingly.
     No Motion to Compel, Motion for Protective Order, or Motion for Sanctions may
     be filed unless the parties have made good faith efforts to resolve the discovery
     dispute. If they are unable to do so, counsel must contact Chambers to request a
     Phone Status. Local Civil Rule 37.1 governs discovery disputes, and counsel are
     expected to comply with the procedures outlined in that Rule.
    • Summary Judgment
     If a party intends to move for summary judgment, counsel shall complete the
     following procedure: First, they shall meet and confer about the merits of the
     proposed motion. Second, if the party still intends to file the motion, the opposing
     party shall file a Statement of Disputed Facts. The Statement shall (1) summarize
     the governing legal standard for the relevant claims and (2) identify genuine
     disputes of material fact that preclude summary judgment on those claims. Third,
     the moving party shall file a Response. Three−page maximum each; bullet points
     encouraged; include appropriate record and legal citations. See Judge Zouhary
     website (Standing Orders) for sample Statement of Disputed Facts and Response.
     https://www.ohnd.uscourts.gov/content/judge−jack−zouhary
     After reviewing the Statement of Disputed Facts and the Response, this Court may
     hold a record Hearing before setting a briefing schedule.
  4. Civility

     Judge Z reminds counsel of the importance of civility in their interactions
     with colleagues both in and out of the courtroom. He expects lawyers to
     maintain the highest standards of professionalism, both as a courtesy, and as
     a necessity to effectively represent their clients.


IT IS SO ORDERED.


                                                               /s Jack Zouhary
                                                           JACK ZOUHARY
                                                     U.S. DISTRICT JUDGE
